Order, of the Surrogate’s Court, New York County (Eve Preminger, S.), entered May 28, 1991, which granted petitioners’ motion for summary judgment, and denied respondent’s cross-motion for summary judgment, unanimously affirmed, without costs.
We affirm for the reasons stated by the Surrogate, and would add only that Singer v Jefferies & Co. (78 NY2d 76) relied on by respondent in support of her position that she did not waive her right to arbitrate, was decided under the Federal Arbitration Act (supra, at 84-85), and therefore is not controlling. Concur—Sullivan, J. P., Rosenberger, Ross and Smith, JJ.